--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_0604.htm]
 
 
Exhibit 10.1
 

SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT


This Secured Convertible Note and Warrant Purchase Agreement (this “Agreement”)
is made as of May 28, 2010 (the “Initial Closing Date”) by and between Bonds.com
Group, Inc., a Delaware corporation (the “Company”) and each of the entities or
persons listed on Exhibit A attached to this Agreement (each a “Purchaser” and
together the “Purchasers”).  Nevaheel Consortium LLC, a Nevada limited liability
company (the “Initial Lender”) is also entering into this Agreement in its
capacity as the Agent (as defined below).
 
RECITALS


Subject to the terms and conditions set forth in this Agreement and pursuant to
Sections 4(2) and 4(6) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, Units (as defined below) of securities of
the Company, as more fully described in this Agreement. As used herein, each
“Unit” shall consist of (i) a secured convertible note of the Company, in
substantially the form set forth on Exhibit B (each a “Note” and together, the
“Notes”) hereto, in the principal amount of $25,000, and (ii) a warrant, in
substantially the form attached hereto as Exhibit C hereof (each a “Warrant” and
together, the “Warrants”), to acquire 50,000 shares of the Company’s Common
Stock, par value $0.0001 per share (“Common Stock”) at an exercise price of
$0.375 per share.  The Units, the Notes, the Warrants and the shares of Common
Stock to be issued pursuant to the Notes and Warrants (the “Underlying Shares”)
are referred to herein collectively as the “Securities”.
 
AGREEMENT


In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:
 
1.           Purchase and Sale of Units.
 
(a)           Purchase of Units.
 
(i)           Units.  Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 1(f) and 1(g) below, the Company shall issue and sell to
each Purchaser, and each Purchaser agrees to purchase from the Company on the
applicable Closing Date (as defined below), the number of Units set forth
opposite such Purchaser’s name on Exhibit A hereto.
 
(ii)           Initial Closing.  The initial purchase and sale of the Units
shall take place remotely via the exchange of documents and signatures
simultaneously with the execution and delivery of this Agreement (or such later
date and time as is mutually agreed to by the Company and Purchasers) (the
“Initial Closing”).


(iii)           Additional Closings.  After the Initial Closing, the Company may
sell at one or more additional closings (each an “Additional Closing”; the
Initial Closing and each Additional Closing are sometimes referred to herein as
a “Closing” and together, the “Closings”), on the same terms and conditions as
those contained in this Agreement, Units consisting of up to an additional
$1,000,000 in principal amount of Notes and Warrants to purchase up to an
additional 2,000,000 shares of Common Stock (subject to appropriate adjustment
in the event of any stock dividend, stock split, combination or similar
recapitalization affecting such shares), to one or more additional purchasers
(the “Additional Purchasers”); provided that (A) each Additional Closing shall
on

 
 

--------------------------------------------------------------------------------

 

occur on or before the date 14 days after the Initial Closing, and (B) each
Additional Purchaser shall become a party to the Transaction Agreements (as
defined below) by executing and delivering a counterpart signature page to each
of the Transaction Agreements.  Exhibit A to this Agreement shall be updated to
reflect the Units purchased at each Additional Closing and the applicable
Additional Purchaser(s).
 
(iv)           Purchase Price.  The purchase price for each Unit (the “Purchase
Price”) shall be Twenty-Five Thousand Dollars ($25,000).
 
(b)           Form of Payment.  At each Closing, subject to the satisfaction of
the conditions to closing, each Purchaser shall deliver by wire transfer to the
Company set forth on Schedule I hereto, no later than the close of business on
the date of such Closing, the aggregate Purchase Price for the Units being
purchased by such Purchaser.
 
(d)           Deliverables of Company at Closing.  At each Closing, the Company
shall deliver to each Purchaser purchasing Units at such Closing (i) a Note in
the principal amount set forth opposite such Purchaser’s name on Exhibit A
hereto, (ii) a Warrant for the number of shares set forth opposite such
Purchaser’s name on Exhibit A hereto, (iii) an executed copy of this Agreement,
and (iv) an executed copy of the Second Amended and Restated Security Agreement
in substantially the form set forth on Exhibit D hereto (the “Security
Agreement”).
 
(e)           Deliverables of Purchaser at Closing.  At each Closing, each
Purchaser purchasing Units at such Closing shall deliver to the Company: (i) an
executed copy of this Agreement and the Security Agreement, and (ii) the
applicable consideration provided for in Section 1(d) hereof.
 
(f)           Fractional Units.  No fractional Units shall be sold by the
Company.
 
(g)           Use of Proceeds.  The proceeds from the sale of the Units will be
for general working capital of the Company and its Subsidiaries.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Purchaser as of the Initial Closing as follows:
 
(a)           Organization and Qualification.  The Company and its subsidiaries,
which are identified on Schedule 2(a) hereto (“Subsidiaries”), are entities duly
organized and validly existing and, to the extent legally applicable, in good
standing under the laws of the State of Delaware and have the requisite power
and authorization to own their properties and to carry on their business as now
being conducted.  Except as set forth on Schedule 2(a), each of the Company and
its Subsidiaries is duly qualified as a foreign entity to do business and to the
extent legally applicable, is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below).  As used in this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations, or condition (financial
or otherwise) of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby or the other Transaction Documents (as defined
below) or the other instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.
 
(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Security Agreement, the Notes, the
Warrants and each of the other

 
 

--------------------------------------------------------------------------------

 

agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof.  The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Units, the Notes,
the Warrants, and the reservation for issuance and the issuance of the
Underlying Shares, have been duly authorized by the Company’s Board of Directors
and no further filing, consent, or authorization is required by the Company, its
Board of Directors or its stockholders for the valid issuance of the Conversion
Shares.  This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c)           Issuance of Securities.  The Securities are duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The Underlying Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock a number of shares of Common Stock for issuance of the Underlying Shares
at least sufficient to permit the exercise of all existing Warrants and
conversion of all existing Notes.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Securities) will not (i) result in a violation of any
certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or
bylaws of the Company or any of its Subsidiaries or (ii) except as set forth on
Schedule 2(d), conflict with, or constitute a default or breach (or an event
which with notice or lapse of time or both would become a default or breach) in
any respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
clauses (ii) and (iii) above, to the extent that such violations conflict,
default or right would not reasonably be expected to have a Material Adverse
Effect.
 
(e)           Consents.  Neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person (as defined below) in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof.  “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(f)           Capitalization.  The Company has not issued any capital stock
since its most recently filed periodic report under the Securities and Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder
(the “Exchange Act”),

 
 

--------------------------------------------------------------------------------

 

other than capital stock issued: (i) pursuant to the terms hereof, (ii) by the
Company and reported by the Company pursuant to a Current Report filed on Form
8-K under the Exchange, (iii) pursuant to the exercise of employee stock options
under the Company’s stock option plans and/or the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plans, or
(iv) upon the conversion or exercise of securities of the Company outstanding as
of the date of the most recently filed periodic report under the Exchange
Act.  A schedule of all of the outstanding common stock, preferred stock,
options, warrants, special purchase rights, and convertible notes previously
issued by the Company are attached hereto as Schedule 2(f).  No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents.
 
(g)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Securities and Exchange Commission (the
“Commission”) with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
(h)           Material Changes. Except as set forth on Schedule 2(h) or
elsewhere on the schedules hereto, since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option
plans.  Except for the issuance of the Securities contemplated by this Agreement
or as set forth on Schedule 2(h) or elsewhere on the Schedules hereto, no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least 1 trading day prior to the
date that this representation is made.

 
 

--------------------------------------------------------------------------------

 

(i)           Litigation.  Except as disclosed within the SEC Reports or in
Schedule 2(i), there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.
 
(j)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.
 
(k)           Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body or (iii) is
or has been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business and all such laws that affect the environment,
except in each case as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(l)           Regulatory Permits. To the Company’s knowledge, the Company and
the Subsidiaries possess all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Reports, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.
 
(m)           Title to Assets. Except as set forth on Schedule 2(m), the Company
and the Subsidiaries have good and marketable title in fee simple to all real
property owned by them and good and marketable title in all personal property
owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all security interests, liens,
claims, charge or encumbrances (“Liens”), except for (i) liens for current taxes
not yet due, (ii) minor imperfections of title, if any, not material in amount
and not materially detracting from the value or impairing the use of the
property subject thereto or impairing the operations of the Company, and (iii)
Permitted Liens (as defined below).
 
(n)           Patents and Trademarks. Except as set forth on Schedule 2(n), the
Company and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other intellectual property
rights and similar rights as described in the SEC Reports as necessary or
material for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  Neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes upon the
rights


 
 

--------------------------------------------------------------------------------

 

of any third party.  To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by any
third party of any of the Intellectual Property Rights. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(o)           Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3 hereof, no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Purchasers as contemplated hereby.
 
(p)           Transactions With Affiliates and Employees. Other than as
described in SEC Reports, and except as set forth on Schedule 2(p), none of the
officers, directors, employees and/or affiliates of Company or the Subsidiaries
is a party to any transaction with Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director employee or such affiliate
or, to the knowledge of Company, any entity in which any officer, director, or
any such employee has a substantial interest or is an officer, director,
trustee, partner or affiliate other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of Company, which in the aggregate (for
the total amount in (i), (ii) and (iii) combined) does not exceed the amount of
$25,000 for any officer, director, employee or affiliate.
 
(r)           Registration Rights.  Except as provided herein or as set forth in
Schedule 2(r), no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.
 
(s)           No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(t)           Disclosure. All disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.


(u)           Broker-Dealer Capital.  At all times that the Notes are
outstanding, the Company’s Subsidiary Bonds.com, Inc. will have capital equal to
at least the lower of (i) $1,000,000, and (ii) the aggregate principal amount
outstanding under the Notes.
 
3.           Representations and Warranties of the Purchasers.  Each Purchaser
hereby represents, warrants and covenants to the Company as of the date of such
Purchaser’s Closing that:
 
(a)           Authorization. Such Purchaser has full power and authority to
enter into this Agreement.  This Agreement,  when executed and delivered by the
Purchaser, will constitute a valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.

 
 

--------------------------------------------------------------------------------

 

(b)           Purchase Entirely for Own Account.  This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms, that the Securities to be acquired by the Purchaser will be acquired
for investment for the Purchaser’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same.  By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities. The Purchaser has not been formed for the specific purpose of
acquiring any of the Securities.
 
(c)           Knowledge.  The Purchaser is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Securities. The Purchaser has had the opportunity to review and read the SEC
Reports, including without limitation the “Risk Factors” set forth therein, and
hereby acknowledge that they understand the disclosures made in such SEC Reports
and the existence of such “Risk Factors”.
 
(d)           Restricted Securities.  The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.  The Purchaser understands that the Securities are “restricted
securities” under applicable U.S. federal, state and province securities laws
and that, pursuant to these laws, the Purchaser must hold the Securities
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  Other than as set
forth herein, the Purchaser acknowledges that the Company has no obligation to
register or qualify the Securities for resale.  The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.
 
(e)           General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)           Short Sales and Confidentiality Prior To The Date Hereof.  Other
than consummating the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any person or entity acting on behalf of or
pursuant to any understanding with such Purchaser, executed any purchases or
sales, including “short sales” as defined in Rule 200 of Regulation SHO under
the Exchange Act, of the securities of the Company (“Stock Transactions”) during
the period commencing from the time that such Purchaser first received a term
sheet (written or oral) from the Company or any other person or entity
representing the Company setting forth the material terms of the transactions
contemplated hereunder until the date hereof (“Discussion Time”). The Purchaser
further agrees not to engage in any Stock Transactions until the Company files a
Current Report on Form 8-K under the Exchange Act which annexes copies of the
Transaction Documents thereto.  The Company covenants to file such Current
Report on Form 8-K under the Exchange Act within five trading days of the
Initial Closing.

 
 

--------------------------------------------------------------------------------

 

(g)           Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities
Act.  The Purchaser’s principal place of business is as set forth on such
Purchaser’s counterpart signature page to this Agreement.
 
4.           Covenants.  For so long as the Notes remain outstanding:
 
(a)           Maintaining Properties, Assets.  The Company shall reasonably
maintain in good repair, working order and condition its properties and other
assets, and those of any Subsidiary, and from time to time make all reasonably
necessary repairs, renewals and replacements thereto.
 
(b)           Liens. Company shall not, and shall not permit any of its
Subsidiaries to, create, incur or suffer to exist any Lien upon any of its or
its Subsidiaries’ assets or properties, except for (i) Liens created by
operation of law such as materialmen’s liens, mechanic’s liens and other similar
liens; (ii) deposits, pledges or Liens securing obligations incurred in respect
of workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits; (iii)  Liens imposed by any governmental authority for
taxes, assessments or charges not yet due or that are being contested in good
faith by appropriate proceedings with the establishment of adequate reserves on
the balance sheet of Company; (iv) Liens securing indebtedness to commercial
banks and other institutional lenders; (v) Liens that are subordinate in all
respects to the Liens held by the Purchasers; (vi) Liens in existence as of the
date hereof; (vii) Liens arising under, or permitted pursuant to, the Security
Agreement, as the same may be amended or restated from time to time, (viii)
Liens approved by the holders of a majority of the principal amount of
indebtedness outstanding under the Notes, (ix) Liens approved by the Agent; and
(x) the first priority security interest in the domain name Bonds.com held by
Valhalla Investment Partners pursuant to the Amended and Restated Secured Note
in the original principal amount of $400,000 (the “Applicable Indebtedness”)
dated on or about May 1, 2009 (collectively, the “Permitted Liens”).
 
(c)           Extraordinary Actions.    Unless otherwise approved by the holders
of a majority of the principal amount of indebtedness outstanding under the
Notes, the Company shall not nor shall it permit any Subsidiary to: (i) acquire,
sell or otherwise transfer any material assets or rights of the Company or a
Subsidiary or enter into any contract or agreement relating to the sale of
assets which is not consummated pursuant to an arms length transaction, (ii)
enter into any contract, agreement or transaction (including any transfer or
sale of Intellectual Property Rights) with any officer, director, stockholder or
affiliate of the Company or a Subsidiary other than transactions pursuant to
arms length terms (as determined in the sole discretion of the Board), (iii)
other then repayment of the Applicable Indebtedness, any indebtedness secured by
Permitted Liens or any other indebtedness outstanding as of the date hereof,
directly or indirectly pay or declare any dividend or make any distribution
upon, redeem, retire or repurchase or otherwise acquire, any shares of capital
stock or other securities of the Company or a Subsidiary, or (iv) materially
change the Company’s line of business as currently conducted and as currently
proposed to be conducted.
 
5.           Other Agreements of the Parties.
 
(a)           Transfer Restrictions.
 
(i)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an affiliate of a Purchaser, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably


 
 

--------------------------------------------------------------------------------

 

satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act.  As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement.
 
(ii)           The Purchasers agree to the imprinting, so long as is required by
this Section 5(a), of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(b)           Removal of Legend. Certificates evidencing the Underlying Shares
shall not contain any legend (including the legend set forth in Section 4(a)
hereof): (i) while a registration statement covering the resale of such security
is effective under the Securities Act, or (ii) following any sale of such
Underlying Shares pursuant to Rule 144, or (iii) if such Underlying Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Underlying Shares and without volume or manner-of-sale restrictions, or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission).  The Company agrees that at such time as such
legend is no longer required under this Section 4(b), it will, no later than
three trading days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a certificate representing Underlying Shares, as
applicable, issued with a restrictive legend (such third trading day, the
“Legend Removal Date”), along with an acceptable legal opinion and broker
representation letter, deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Company’s transfer agent that enlarge the restrictions on
transfer set forth in this Section.
 
(c)           Compliance with Securities Act.  Each Purchaser, severally and not
jointly with the other Purchasers, agrees that such Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in Section 4(b) is predicated upon the
Company’s reliance upon this understanding.
 
(d)           Furnishing of Information.  Until the earliest of the time that no
Purchaser owns Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.  As long as any Purchaser owns Securities, if
the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Securities under Rule 144.  The Company further covenants that it
will take such

 
 

--------------------------------------------------------------------------------

 

further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.
 
(e)           Disclosure; Publicity.  No Purchaser shall issue any other press
release or other public disclosure with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release or otherwise make any such public statement without the prior consent of
the Company.
 
(f)           Reservation of Securities.  The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may then be required to fulfill its
obligations in full under the Transaction Documents.   If, on any date, the
number of authorized but unissued (and otherwise unreserved) shares of Common
Stock is less than the number of Underlying Shares issuable upon the conversion
and exercise of all Securities outstanding on such date, then the Board of
Directors shall use commercially reasonable efforts to amend the Company’s
certificate or articles of incorporation to sufficiently increase the number of
authorized but unissued shares of Common Stock.
 
(g)           Form D and Blue Sky.  If required, Company shall file a Form D
with respect to the issuance of the Notes and Warrants (or the issuance of the
Underlying Shares) as required under Regulation D under the Securities Act and,
upon written request, provide a copy thereof to Purchasers promptly after such
filing. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Notes and Warrants for sale to Purchasers pursuant to the terms hereof (or the
Underlying Shares upon conversion of this Notes or exercise of the Warrants)
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of any such action so taken to Purchasers
promptly after such filing.  However, the Company shall not be required to
execute any general consent to service of process in order to obtain such blue
sky clearance, except in a jurisdiction where the Company is already subject to
such process.
 
6.           Piggyback Registration Rights in Company. If, at any time, there is
not an effective registration statement covering the resale of all of the
Underlying Shares, and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act, of any of its equity
securities (other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans), then Company shall send to the Purchasers a written notice of
such determination and, if within ten (10) days after receipt by the Purchasers
of such notice, Company shall receive a request in writing from the Purchasers,
the Company shall use commercially reasonable efforts to include in such
registration statement all or any part of such Underlying Shares Purchasers
request to be registered at no cost to the Purchasers (other than underwriting
discounts, fees and commissions).  The Purchasers (or their designee(s)) shall
also be provided with such other rights, and Company shall have such
obligations, as customarily accompany investor piggyback registration rights,
including, without limitation, the right of the Purchasers to customary
indemnification by Company, Company’s obligation to prepare and file with the
Commission such amendments and supplements to such registration statement as may
be necessary to keep such registration statement effective until the disposition
of all securities covered by such registration statement, the obligation of
Company to register and qualify the securities covered by such registration
statement under applicable state securities and blue sky laws, the obligation of
Company to cause the securities covered by such registration statement to be
listed or quoted on the Trading Market on which Company’s


 
 

--------------------------------------------------------------------------------

 

securities are then listed or quoted and the obligation of Company to cause to
be provided customary legal opinions and comfort letters of its independent
certified accountants if requested in connection with a sale pursuant to such
registration statement).  Notwithstanding the foregoing, (a) if a registration
involves an underwritten offering, and the lead managing underwriter shall
advise Company that the amount of securities to be included in the offering
exceeds the amount which can be sold in the offering, or (b) the Securities Act,
the rules and regulations promulgated hereunder or other requirements or
restrictions imposed by the Commission or its staff prevent the Company from
registering all of the shares of Common Stock it seeks to register along with
all of the shares of Common Stock to be registered for selling security holders,
then, in either case, the number of Underlying Shares owned by the Purchasers to
be included in the offering shall be eliminated or reduced as required by the
managing underwriter or the rules, regulations, requirements or restrictions of
the Commission or its staff.  Notwithstanding anything contained herein to the
contrary, Underlying Shares shall cease to be eligible for the foregoing
registration and related rights when (a) a Registration Statement covering such
Underlying Shares has been declared effective by the Commission and it has been
disposed of pursuant to such effective Registration Statement or (b) such
Underlying Shares may be sold pursuant to Rule 144 under the Securities Act
without volume restriction.
 
7.           Agent.


(a)           Appointment.  Each Purchaser hereby constitutes and appoints the
Initial Lender as their representative (the “Agent”) and their true and lawful
agents and attorney-in-fact, with full power and authority in each of their
names and to act on behalf of each of them in the absolute discretion of the
Agent (i) with respect to the provisions of this Agreement and the other
Transaction Documents, and (ii) exercising all of the rights and remedies of the
Purchasers under this Agreement and the other Transaction Documents following an
“Event of Default” under the Notes, an “Event of Default” under the Security
Agreement or any other default under any of the Transaction Documents.  This
appointment and grant of power and authority is coupled with an interest and is
in consideration of the mutual covenants made in this Agreement and is
irrevocable and shall not be terminated by any act of the Purchasers (other than
the resignation of the Agent) or by operation of law.  Each Purchaser consents
to the taking of any and all actions and the making of any decisions required or
permitted to be taken or made by the Agent pursuant to this Section 7(a).  The
Initial Lender may resign as Agent at any time by written notice to the Company
and the other Purchasers.  Upon any such resignation, the Initial Lender shall
use reasonable efforts to identify and appoint another Person to replace it as
Agent hereunder.  If it is unable or otherwise does not appoint another Person
to act as Agent, then the holders of a majority in principal amount outstanding
under the Notes shall fulfill the role of the Agent.


(b)           Delegation of Duties.  The Agent may execute its rights or
authority under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
rights and authority.  The Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by the Agent with
reasonable care.


(c)           Exculpatory Provisions.  Neither the Agent nor any of its
officers, directors, employees, agents, partners, limited partners, members,
managers, officers, attorneys-in-fact, representatives, subsidiaries or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person in good faith under or in connection with this
Agreement or the other Transaction Documents, or (ii) responsible in any manner
to any of the Purchasers for any recitals, statements, representations or
warranties made by the Company or for any failure of the Company to perform its
obligations under this Agreement or the other Transaction Documents.  The Agent
shall not be under any obligation to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or the other Transaction Documents, or to inspect the books,
records or properties of the Company.


 
 

--------------------------------------------------------------------------------

 

(d)           Reliance by the Agent.  The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
electronic mail, statement, order or other document, communication or
correspondence believed by it to be genuine and correct and to have been signed,
sent or made by officers of the Company, public officials, other appropriate
persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Agent.  The Agent shall be fully justified in failing or
refusing to take any action under this Agreement and the other Transaction
Documents unless they shall first receive (but they are not required to obtain
unless expressly stated elsewhere in this agreement) such advice or concurrence
of the Purchasers as they deem appropriate.


(f)           Non-Reliance on Agent.  Each Purchaser expressly acknowledges and
agrees that neither Agent nor any of its respective officers, directors,
employees, agents, partners, limited partners, members, managers,
attorneys-in-fact, representatives, subsidiaries or affiliates has made any
representations or warranties to it and that no act by either Agent hereunder
taken, including any review of the affairs of the Company, shall be deemed to
constitute any representation or warranty by Agent to any other Purchaser.


(g)           Indemnification.  Each of the Purchasers shall, on a proportionate
basis in accordance with its or his ownership interest in the Notes, indemnify
and hold the Agent harmless from and against any and all losses, damages,
expenses, liabilities, obligations, penalties, actions, judgments, suits or
disbursements (including reasonable counsel fees and expenses) which the may be
imposed on, incurred or sustained by, or asserted against the Agent at any time
in any way relating to or arising out of any action or omission by the Agent in
such capacity, except for those resulting from the Agent’s bad faith.


(h)           Agent in its Individual Capacity.  The Agent and its affiliates
may make loans to and investments in and generally engage in any kind of
business with the Company as though they were not the Agent hereunder.  With
respect to its investments and any indebtedness issued to it, the Agent shall
have the same rights and powers under this Agreement and the other Transaction
Documents as any other Purchaser and may exercise the same to its own benefit,
regardless of the impact on or to other Purchasers, as though it were not
Agent.  The term “Purchaser” includes the Agent in its own capacity.


(i)           No Action by Other Purchasers.  No Purchaser other than the Agent
shall pursue any remedies in respect of an “Event of Default” under the Notes,
an “Event of Default” under the Security Agreement or any other default under
any of the Transaction Documents, it being the intent of the Purchasers that any
an action to enforce rights of the Purchasers under any of the Transaction
Documents be brought by the Agent as the representative of all Purchasers in a
single action.


8.           Miscellaneous.
 
(a)           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
(b)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought

 
 

--------------------------------------------------------------------------------

 

against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in New York County, New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in New York County, New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.   If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
(c)           Counterparts.  This Agreement may be executed in two or more
counter­parts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(d)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
(e)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service, or 48 hours after being
deposited in the U.S. mail as certified or registered mail with postage prepaid
and return receipt requested, if such notice is addressed to the party to be
notified at such party’s address as set forth on the counterpart signature pages
to this Agreement or as subsequently modified by written notice.
 
(f)           Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
(g)           Amendments and Waivers.  Any term of this Agreement may be amended
or waived only with the written consent of (i) the Company and (ii) the
Agent.  Any amendment or waiver effected in accordance with this Section 8(g)
shall be binding upon each Purchaser and each transferee of the Securities, each
future holder of all such Securities, and the Company.
 
(h)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith, in order to maintain the economic position enjoyed
by each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.


 
 

--------------------------------------------------------------------------------

 

(i)           Entire Agreement.  This Agreement, and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.
 
(j)           Survival of Representations, Warranties and Covenants. The
representations and warranties contained in Section 2 hereof shall survive until
such time as the later of: (i) the date on which all the Notes have been
converted or satisfied and (ii) the date on which all the Warrants have been
exercised in full or expired.  The representations and warranties contained in
Section 3 shall survive indefinitely.
 
(k)           Exculpation Among Purchasers.  Each Purchaser acknowledges that it
is not relying upon any person, firm or corporation, other than the Company and
its officers and directors, in making its investment or decision to invest in
the Company.  Each Purchaser agrees that no Purchaser nor the respective
controlling persons, officers, directors, partners, agents, or employees of any
Purchaser shall be liable for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection with the Securities.


(l)           Counsel.  Each Purchaser to this Agreement acknowledges that Hill,
Ward &  Henderson, P.A. acted solely as counsel to the Company in connection
with this Agreement, the other Transaction Documents and all transactions and
matters contemplated hereby and thereby and that he, she or it was encouraged to
retain and either retained or had sufficient opportunity to retain independent
legal counsel and other advisors in connection with this Agreement, the other
Transaction Documents and the transactions and matters contemplated hereby and
thereby.
 
 
[Counterpart Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

Company Counterpart Signature Page
to
Secured Convertible Note and Warrant Purchase Agreement


The undersigned hereby executes this Secured Convertible Note and Warrant
Purchase Agreement as of the date set forth below.



   
THE COMPANY
         
BONDS.COM GROUP, INC.
               
By:
/s/ Michael O. Sanderson
   
Name:
Michael O. Sanderson
   
Title:
Chief Executive Officer
           
Date:
May 28, 2010
           
Address:
           
Bonds.com Group, Inc.
   
529 5th Avenue, 8th Floor
   
New York, New York 10017
   
Fax: (212) 946-3999
                 



[Counterpart Signature Page to Secured Convertible Note and Warrant Purchase
Agreement]
